Citation Nr: 0402595	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary emboli.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypoglycemia

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for ulcers.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from September 1954 to September 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

On October 21, 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Notification 
will be provided by VA if further action is required.




REMAND

As to the issues in this case, the record is inadequate to 
fully evaluate the veteran.  At the Board hearing in October 
2003, the veteran reported treatment from a private facility 
and providers for the disabilities at issue.  He reported 
being treated at the Richmond Memorial Hospital, which was 
previously called Columbia Hospital, since 1957, for the 
disabilities at issue, and that he is currently being treated 
by Doctor H. B. Rubin and Doctor Pike for an eye disorder.  
Therefore, the veteran should be contacted regarding 
treatment for the disabilities at issue, and any additional 
treatment records should be obtained, including treatment 
records as described above.

The undersigned notes that the veteran has reported receiving 
Social Security Administration (SSA) benefits.  It is unclear 
whether this is for age or for disability.  Therefore, the RO 
should contact the veteran or other appropriate source, 
including SSA, to determine whether the veteran is in receipt 
of Social Security disability benefits.  If the veteran is in 
receipt of Social Security disability benefits, the VA must 
obtain a copy of the SSA decision granting benefits to the 
appellant and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

For the issue on appeal, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), were signed into law.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The provisions of the VCAA have been 
provided to the veteran as to the issue on appeal.  On 
remand, the RO must continue to assure that the provisions of 
this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue.  Thereafter, 
the RO should obtain copies of all 
records that have not already been 
obtained.  This should include treatment 
records from the Richmond Memorial 
Hospital, previously called Columbia 
Hospital, since 1957, and Doctors H. B. 
Rubin and Pike.  

2.  The RO should contact the veteran or 
other appropriate source, including SSA, 
and determine whether the veteran is in 
receipt of SSA benefits based on 
disability.  If so, the RO should contact 
SSA and obtain legible copies of the 
decision that awarded disability benefits 
to the veteran and the medical records 
upon which it was based.  All records 
must be associated with the claims 
folder.

3.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claims on the basis of all 
the evidence of record.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




